J-A01050-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                        Appellee               :
                                               :
                v.                             :
                                               :
    LEE A. SMITH, III                          :
                                               :
                        Appellant              :       No. 765 MDA 2021

                  Appeal from the Order Entered May 19, 2021
                In the Court of Common Pleas of Dauphin County
              Criminal Division at No(s): CP-22-CR-0003430-1995


BEFORE: LAZARUS, J., NICHOLS, J., and KING, J.

MEMORANDUM BY KING, J.:                             FILED: MARCH 1, 2022

        Appellant, Lee A. Smith, III, appeals from the order entered in the

Dauphin County Court of Common Pleas, which denied his “Motion to Bar the

Applicability of Sex Offender Registration And/Or Petition for Writ of Habeas

Corpus.” We affirm.

        This Court has previously set forth the relevant facts and procedural

history of this case as follows:

           In 1996, a jury convicted [Appellant] of rape by forcible
           compulsion,[1] and the court sentenced him [on January 10,
           1997,] to serve 7 to 20 years’ incarceration. We affirmed
           the judgment of sentence, and the Pennsylvania Supreme
           Court denied [Appellant’s] petition for allowance of appeal
           in 1998. [Appellant] thereafter filed two [petitions under
           the Post Conviction Relief Act (“PCRA”)2] and a petition to
____________________________________________


1   The record indicates that the offense took place on September 15, 1995.

2   42 Pa.C.S.A. §§ 9541-9546.
J-A01050-22


        remove or modify parole, none of which resulted in relief.
        …

        [Appellant] filed a “Motion to Bar the Applicability of Sex
        Offender Registration And/or Petition for Writ of Habeas
        Corpus” on January 21, 2020. In the Motion, [Appellant]
        claimed that the Pennsylvania State Police [(“PSP”)] was
        requiring him to register for his lifetime as a sex offender
        under the Sex Offender Registration and Notification Act
        (“SORNA”), or face felony charges. He argued that because
        SORNA [I] did not take effect until 2012, after he had
        committed the acts for which he was sentenced, the
        registration requirement constitutes ex post facto
        punishment per Commonwealth v. Muniz, [640 Pa. 699,
        164 A.3d 1189 (2017) (plurality), cert. denied, ___ U.S.
        ___, 138 S.Ct. 925, 200 L.Ed.2d 213 (2018)]. [Appellant]
        also claimed the requirement violated his due process
        rights.

        After receiving a response from the Commonwealth, the trial
        court treated [Appellant’s] Motion as a PCRA petition, found
        his Petition to be untimely, and issued notice of its intention
        to dismiss the Petition after 20 days. See Pa.R.Crim.P. 907.
        [Appellant] filed a response, arguing the court should not
        have treated his Motion as a PCRA Petition, because the
        PCRA only subsumes the types of collateral actions for which
        the PCRA may provide relief. The court dismissed the
        petition, and [Appellant] appealed.

Commonwealth v. Smith, 932 MDA 2020, unpublished memorandum at 1-

3 (Pa.Super. Apr. 1, 2021). On appeal, this Court vacated and remanded for

further proceedings, holding that Appellant’s challenge to his sex offender

registration requirements was not subject to the PCRA’s time-bar under

Commonwealth v. Lacombe, ___ Pa. ___, 234 A.3d 602 (2020) (holding

that registrants are not restricted to use PCRA as exclusive means for

challenging their registration requirements). See Smith, supra.

     Upon remand, the trial court issued an order directing Appellant to serve

                                     -2-
J-A01050-22


a copy of his motion on the PSP’s sex offender registration section. Appellant

complied on April 8, 2021. The court subsequently issued a rule to show cause

on the District Attorney’s office and the PSP, asking why Appellant’s motion

should not be granted. On May 6, 2021, the PSP filed a response. The court

denied Appellant’s requested relief on May 19, 2021. Appellant timely filed a

notice of appeal on June 15, 2021.      On June 28, 2021, the court ordered

Appellant to file a Pa.R.A.P. 1925(b) concise statement of errors complained

of on appeal, and Appellant timely complied.

      Appellant raises the following issue for our review:

         Can [the PSP] force [Appellant] to “register” for the rest of
         his life for an offense which occurred many years before
         SORNA was enacted without [Appellant] having an
         opportunity to challenge the legality of the PSP’s application
         of the SORNA registration requirements at a hearing?

(Appellant’s Brief at 6).

      Appellant argues that his lifetime sex offender registration requirements

violate both the United States and Pennsylvania constitutions.        Appellant

asserts that the court denied him due process by failing to require that each

fact necessary to support the imposition of his punishment be submitted to

the fact-finder and proven beyond a reasonable doubt under Apprendi v.

New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed. 2d 435 (2000) (holding

that any facts, other than fact of prior conviction that subject defendant to

additional penalty beyond statutory maximum must be submitted to jury and

be proven beyond reasonable doubt), and Alleyne v. United States, 570


                                     -3-
J-A01050-22


U.S. 99, 133 S.Ct. 2151, 186 L.Ed. 2d 314 (2013) (holding that any fact that

increases mandatory minimum sentence for crime is fact that must be

submitted to jury and found beyond reasonable doubt). Appellant emphasizes

that SORNA I did not take effect until December 20, 2012, approximately 13

years after Appellant was sentenced.       Appellant highlights the Supreme

Court’s decision in Muniz, that retroactive application of SORNA I to offenders

who committed their offenses before SORNA I’s effective date violates ex post

facto principles. Appellant maintains that “[p]ermitting the PSP to apply the

irrebuttable presumption of SORNA in [Appellant’s] case…violates the tenets

of Apprendi/Alleyne [where] no judge [or] jury has established [that

Appellant is at] a particular risk of recidivating.” (Appellant’s Brief at 12).

Appellant concludes that this Court should vacate the order denying relief and

remand for an evidentiary hearing, at which the parties can present evidence

for and against the relevant legislative determinations at issue. We disagree.

      Our review of this case implicates the following legal principles:

         When an appellant challenges the constitutionality of a
         statute, the appellant presents this Court with a question of
         law. Our consideration of questions of law is plenary. A
         statute is presumed to be constitutional and will not be
         declared unconstitutional unless it clearly, palpably, and
         plainly violates the constitution. Thus, the party challenging
         the constitutionality of a statute has a heavy burden of
         persuasion.

Commonwealth v. Howe, 842 A.2d 436, 441 (Pa.Super. 2004) (internal

citations omitted).

      Following Muniz, supra and Commonwealth v. Butler, 173 A.3d

                                     -4-
J-A01050-22


1212 (Pa.Super. 2017) (“Butler I”), rev’d, ___ Pa. ___, 226 A.3d 972 (2020)

(“Butler II”),3 the Pennsylvania General Assembly enacted legislation to

amend SORNA I. See Act of Feb. 21, 2018, P.L. 27, No. 10 (“Act 10”). Act

10 amended several provisions of SORNA I and added several new sections

found at 42 Pa.C.S.A. §§ 9799.42, 9799.51-9799.75.           In addition, the

Governor of Pennsylvania signed new legislation striking the Act 10

amendments and reenacting several SORNA I provisions, effective June 12,

2018. See Act of June 12, 2018, P.L. 1952, No. 29 (“Act 29”). Through Act

10, as amended in Act 29 (collectively, “SORNA II”), the General Assembly

split SORNA I’s former Subchapter H into a Revised Subchapter H and

Subchapter I.

       Subchapter I addresses sexual offenders who committed an offense on

or after April 22, 1996, but before December 20, 2012; or to those who

were required to register with the PSP under a former sexual offender

registration law of this Commonwealth on or after April 22, 1996, but


____________________________________________


3 In Butler I, this Court held that the provision of SORNA I requiring a court
to designate a defendant a sexually violent predator (“SVP”) by clear and
convincing evidence violates the federal and state constitutions because it
increases a defendant’s criminal penalty without the fact-finder making
necessary factual findings beyond a reasonable doubt. See Butler I, supra.
However, the Pennsylvania Supreme Court reversed Butler I. See Butler
II, supra (holding SVPs are different from non-SVP SORNA registrants at
issue in Muniz due to heightened public safety concerns based on
determination that SVPs have mental abnormality or personality disorder that
makes individual likely to engage in predatory sexually violent offenses;
procedure for designating individuals as SVPs is not subject to requirements
of Apprendi and Alleyne and remains constitutionally permissible).

                                           -5-
J-A01050-22


before December 20, 2012, whose period of registration has not

expired. See 42 Pa.C.S.A. § 9799.52. Subchapter I contains less stringent

reporting requirements than Revised Subchapter H, which applies to offenders

who committed an offense on or after December 20, 2012. See 42 Pa.C.S.A.

§§ 9799.10-9799.42.

     In Lacombe, supra, our Supreme Court held that Subchapter I of

SORNA II is nonpunitive and does not violate the constitutional prohibition

against ex post facto laws. See id. at ___, 234 A.3d at 626-627. Further,

Lacombe applies equally to individuals who were convicted of an offense prior

to the enactment of any sex offense registration scheme.           See T.S. v.

Pennsylvania State Police, ___ Pa. ___, 241 A.3d 1091 (2020) (per curiam)

(reversing Commonwealth Court’s decision to grant relief to individual who

committed sex offenses before sex offender registration laws were enacted,

in light of Lacombe).

     Instantly, the trial court evaluated Appellant’s claim as follows:

        Since [Appellant’s] commission date was September 15,
        1995, he is not captured by the first clause of § 9799.52.

        However, [Appellant] is clearly captured by the second
        clause of § 9799.52. [Appellant] was required to register
        under Megan’s Law III and began doing so in 2009.
        [Appellant’s] period of registration had not expired on the
        effective date of Subchapter I. Under Subchapter I, an
        individual convicted of Rape is subject to lifetime
        registration.     42 Pa.C.S.A. § 9799.55(b)(2)(i)(B).
        Therefore, on the face of Subchapter I, [Appellant] is
        required to register for the remainder of his life.

        At the time [Appellant] filed his Motion in [t]his [c]ourt, the

                                     -6-
J-A01050-22


         only viable question concerning his obligations to comply
         with Subchapter I within [SORNA II] was whether the
         retroactive registration provisions of Subchapter I would
         suffer from the same constitutional infirmities found in
         Muniz. That question has now been answered.

         In Lacombe, supra the Pennsylvania Supreme Court held
         that “Subchapter I does not constitute criminal punishment,
         and the ex post facto claims forwarded by appellees
         necessarily fail.” Id. at [___, 234 A.3d at] 626-627. The
         Court’s analysis found that Subchapter I effected significant
         changes from the original version of SORNA and is “narrowly
         tailored to its nonpunitive purpose of protecting the public.”
         Id. at [___, 234 A.3d at] 626.

(Trial Court Opinion, 5/17/21, at 3-4).        We agree with the trial court’s

rationale.

      Although Appellant cites Commonwealth v. Torsilieri, ___ Pa. ___,

232 A.3d 567 (2020), Commonwealth v. Mickley, 240 A.3d 957 (Pa.Super.

2020), and Commonwealth v. Asher, 244 A.3d 27 (Pa.Super. 2020), in

support of his request for an evidentiary hearing, each of those cases dealt

with registration requirements under Revised Subchapter H. See Torsilieri,

supra   (addressing   constitutionality   of   various   provisions   of   Revised

Subchapter H; acknowledging that, based on evidence defendant had

presented in trial court, he posed colorable constitutional challenges to

Revised Subchapter H’s registration and notification provisions; remanding to

allow parties to address whether consensus has developed to call into question

relevant legislative policy decisions impacting sex offenders’ constitutional

rights); Mickley, supra (considering motion to bar registration requirements

where defendant was required to register under Revised Subchapter H, as he

                                     -7-
J-A01050-22


committed his offenses after December 20, 2012; at sentencing, defendant

had raised and preserved issue of whether Revised Subchapter H was punitive

and whether it violated due process by creating irrebuttable presumption that

sex offender is likely to reoffend; vacating and remanding for hearing at which

parties   could   present    evidence     for   and    against   relevant    legislative

determinations    under     Torsilieri;    expressly    noting   that   constitutional

challenges at issue pertained to Subchapter H, and not Subchapter I, so

Supreme Court’s decision in Lacombe was not applicable). See also Asher,

supra (considering challenge to constitutionality of registration requirements

under Revised Subchapter H, where defendant committed his offenses in

2016; because there was no factual record developed, and relying on

Torsilieri and Mickley, vacating and remanding for hearing at which parties

could present evidence for and against relevant legislative determinations).

      Because     the   cases   on   which      Appellant   relies   dealt   with   the

constitutionality of Revised Subchapter H, they are distinguishable. As the

trial court noted, Appellant is subject to reporting under Subchapter I. With

respect to Appellant’s ex post facto concerns, the Supreme court has already

decided that Subchapter I is not constitutionally infirm.            See Lacombe,

supra. Notably, Appellant does not even mention Lacombe on appeal or

dispute that he is subject to reporting under Subchapter I. Additionally, with

respect to Appellant’s claim that Subchapter I violates due process under

Apprendi and Alleyne, the Lacombe Court noted that such a claim is


                                          -8-
J-A01050-22


predicated on an argument that Subchapter I is punitive; based on the Court’s

holding that Subchapter I is nonpunitive, such a due process challenge fails.

See Lacombe, supra at ___, 234 A.3d at 608 n.5.

       Regarding Appellant’s claims of due process violations based on an

unconstitutional irrebuttable presumption, this Court has recently rejected a

similar argument. See Commonwealth v. Spears, No. 2424 & 2439 EDA

2019 (Pa.Super. Apr. 14, 2021) (unpublished memorandum)4 (explaining that

Subchapter I does not signal dangerousness of any particular offender; it

merely provides that adult sex offenders, as group, have high risk of

recidivism; hearing on adult offender’s individual dangerousness or likelihood

to reoffend is irrelevant to universal truth of group as whole; therefore,

irrebuttable presumption doctrine does not apply). Based upon the foregoing,

we agree with the trial court that an evidentiary hearing was not warranted

here. Therefore, Appellant’s issue on appeal merits no relief. Accordingly, we

affirm.

       Order affirmed.




____________________________________________


4See Pa.R.A.P. 126(b) (explaining that this Court can rely on unpublished
decisions of Superior Court filed after May 1, 2019 for persuasive value).

                                           -9-
J-A01050-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/01/2022




                          - 10 -